Citation Nr: 0632217	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  96-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for a stomach disorder.



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  This case was previously 
before the Board in March 1999, September 2002, and December 
2004.    

In March 1999, the Board remanded the issues on appeal to the 
RO for additional development regarding the veteran's claimed 
respiratory disorder and alleged gas exposure.

The Board later denied the veteran's claims for entitlement 
to service connection for chronic bronchitis, a kidney 
disorder, and a stomach disorder in a September 2002 decision 
and the veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In June 2004, the Court set aside the September 2002 Board 
decision and remanded the case to the Board for further 
development and readjudication after concluding that the 
veteran never received the medical examination ordered by the 
March 1999 Remand; the Board erred in failing to address 
adequately the veteran's claim that he had been exposed to 
mustard gas; and the Board erred in failing to consider, 
develop, and evaluate the veteran's claim for direct service 
connection based upon the veteran's hearing testimony and the 
information noted in his service medical records.  

In December 2004, the Board remanded the issues on appeal to 
the RO for further development in accordance with the June 
2004 Court decision.

The Board notes that the veteran testified regarding the 
issues on appeal at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 1998.  The hearing 
transcript is associated with the claims file and has been 
reviewed.  

The Board also notes that this appeal has been advanced on 
the docket based on an October 2004 motion.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).  

The issues of entitlement to service connection for a kidney 
disorder and a stomach disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record is in relative 
equipoise as to the material issue of whether the veteran's 
currently diagnosed chronic bronchitis is directly related to 
his active military service.  


CONCLUSION OF LAW

Chronic bronchitis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present appeal, the initial AOJ decision was made 
prior to the enactment of the VCAA.  Thus, the veteran did 
not receive proper VCAA notice to include notification of the 
elements of degree of disability and effective date before 
the September 1994 denial of his claim for bronchitis.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board notes that the veteran, through his 
representative, has asserted at various times during the 
course of this appeal that he has not received proper notice 
under the VCAA.  As the veteran's claim for service 
connection of bronchitis is being granted for reasons 
explained in greater detail below, however, the Board finds 
that any notice defect is harmless error in this case.  The 
Board further notes that the RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  

In light of the full grant of benefits sought on appeal in 
this decision, the Board finds that no further notification 
or assistance is necessary to develop facts pertinent to the 
veteran's claim for service connection of chronic bronchitis.


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and bronchiectasis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Under the governing regulation pertaining to exposure to 
mustard gas, presumptive service connection is warranted if 
the veteran has experienced: (1) Full body exposure, (2) to 
the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed certain specified 
conditions.  38 C.F.R. § 3.316 (2006). (It is noted that 
chronic bronchitis and emphysema are among the conditions 
associated with full body exposure to sulfur mustard, 
nitrogen or Lewisite.) 

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  


IV.	Analysis 

The veteran contends that the respiratory problems he 
experienced during his World War II service developed into 
his currently diagnosed chronic bronchitis.  He also asserts 
that his chronic bronchitis was a result of in-service 
exposure to mustard gas or, possibly, other gases.

The competent medical evidence of record clearly shows that 
the veteran currently suffers from chronic bronchitis.  At 
the February 2006 VA respiratory examination, the examining 
physician diagnosed the veteran with chronic bronchitis with 
moderate obstruction by pulmonary function tests (PFTs).  
Additionally, the veteran's private treating physician (B.H., 
M.D.) wrote in August 2004 correspondence that the veteran's 
medical history was significant for chronic bronchitis as 
well as other illnesses.     

The Board notes, however, that it is less clear whether the 
veteran's current chronic respiratory disorder is related to 
his military service to include his claimed mustard gas 
exposure as there is both favorable and unfavorable evidence 
of record.

In support of the veteran's claim, the service medical 
records show that the veteran frequently sought treatment for 
various sinus, throat, ear, and related infections such as 
catarrhal fever, Dengue, otitis media, and tonsillitis from 
December 1943 until February 1946 and demonstrated 
hypertrophied tonsils at the March 1946 separation 
examination.  A private physician (S.B.K., M.D.) wrote in 
July 1998 correspondence that catarrhal infection was 
bronchitis prior to World War II and up to the late 1950s.  
It is further noted in a June 1982 memorandum that an 
examining physician (J.E.O., M.D.) commented in May 1962 that 
the veteran's left lower lobe bronchiectasis at that time 
could have pre-existed the 1962 industrial incident and been 
severely aggravated by the inhalation of respiratory 
irritants.  Moreover, Dr. B.H. indicated in August 2004 
correspondence that she reviewed the veteran's claims file 
and observed that the frequency of his treatments for 
respiratory symptoms during service showed an onset of his 
problems during that time.  She further noted that veteran's 
1962 industrial accident worsened his respiratory problems, 
which were later diagnosed as chronic bronchitis.  
  
Conversely, the Board notes that the veteran's service 
medical records contain no clear finding of a chronic 
respiratory disorder.  Indeed, a diagnosis of chronic 
bronchitis is not shown until the early 1960s, approximately 
15 years after separation from service, and was not related 
to service at that time.  For example, the veteran told a VA 
physician in July 1973 that initial symptoms of his chronic 
bronchitis began in approximately January 1962, which is 
contemporaneous to an on-the-job industrial accident where 
the veteran was exposed to smoke and toxic fumes.  The Board 
also notes that the examining physician concluded at the 
February 2006 VA examination that it was not at least as 
likely as not that the veteran's chronic bronchitis was 
related to his service to include gas exposures because the 
veteran's medical records strongly suggested that his chronic 
respiratory condition was related to his on-the-job accident 
and contradicted the veteran's recollection that his chronic 
respiratory symptoms date to service.  The February 2006 VA 
physician additionally wrote that there was no documentation 
of a chronic respiratory problem in service.       

The Board further notes that the evidence regarding the 
veteran's claimed exposure to mustard gas during service is 
inconclusive.  Although the record shows that the veteran 
developed respiratory problems in service and Dr. B.H. 
indicated that such respiratory problems were related to 
exposure to mustard gas and, possibly, other toxins during 
that time, an April 2005 letter from Defense Manpower Data 
Center (DMDC) notes that the veteran's name was not included 
in the database listing veterans with possible exposure to 
chemical agents, mainly mustard gas and lewisite, during 
World War II.  Additionally, an attorney at the Deployment 
Health Support Directorate wrote in a December 2005 e-mail 
communication that the events described by the veteran (i.e., 
three drops on his forearm and participation in gas chamber 
tests) were likely training; however, she further related 
that she was unable to determine definitively whether the 
chamber event as described by the veteran was training or 
actual testing due to poor record keeping regarding the 
chamber testing at Great Lakes.  

After consideration of the foregoing, the Board finds that 
the evidence is in relative equipoise regarding the material 
issue of whether the veteran's current chronic bronchitis is 
directly related to his military service because symptoms 
shown by the veteran in service have been linked by competent 
medical opinion to his currently diagnosed chronic bronchitis 
and a preponderance of the evidence is not against the claim.  
Resolving all benefit of the doubt in the veteran's favor, 
the Board concludes that entitlement to service connection 
for chronic bronchitis on a direct basis is warranted.  As 
the veteran's chronic bronchitis has been established as 
service-connected on a direct basis, any further discussion 
regarding whether he is entitled to service connection on a 
presumptive basis as due to exposure to mustard gas is 
unnecessary.   


ORDER

Entitlement to service connection for chronic bronchitis is 
granted.



REMAND

After review of the record, the Board finds that a remand for 
further notification and development is warranted with 
respect to the issues of entitlement to service connection 
for a stomach disorder and a kidney disorder. 

In May 2006 correspondence, the veteran's representative 
requested that VA provide the veteran with an adequate VCAA 
notice letter that explains what information and evidence not 
previously provided would assist the veteran in 
substantiating his claims.  The Board notes that no response 
from the RO is apparent.  Moreover, a review of the record 
reveals that the veteran has not received a VCAA notice 
letter with respect to his service connection claims for a 
stomach disorder and a kidney disorder.

Additionally, the February 2006 examining physician noted 
that there was no evidence linking the veteran's chronic 
kidney disease to his treatment for bronchitis; however, Dr. 
S.F. wrote in a February 1990 letter that the veteran's later 
diseases could be attributed to the medications that the 
veteran was taking for his back and lung disorders, which may 
have caused a glomerulonephritis.  Although references to 
chronic renal failure are shown in recent VA treatment 
records, a relationship between any kidney disorder present 
in 1990 and chronic renal failure is not apparent.  
Furthermore, the February 1990 opinion is too speculative to 
provide the necessary nexus.  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  


Accordingly, the case is REMANDED for the following actions:

1.  Please provide the veteran (and his 
representative) with an appropriate notice 
of the VCAA, VA's duties there under, and 
the delegation of responsibility between 
VA and the veteran in procuring the 
evidence relevant to his claims for a 
kidney disorder and a stomach disorder, 
including which portion of the information 
and evidence is to be provided by the 
veteran and which portion VA will attempt 
to obtain on behalf of the veteran as 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159 (2006).  The notice should include 
explanation of what the evidence must show 
to establish entitlement to service 
connection on a secondary basis, explain 
what information and evidence not 
previously provided would assist the 
veteran in substantiating his claims, and 
address the five elements of a service 
connection claim as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  The veteran should be afforded with an 
appropriate VA examination to determine the 
identity and etiology of any kidney 
disorder and stomach disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with the 
examination.  The examiner should address 
whether or not any kidney and stomach 
disorder found on examination was at least 
as likely as not (i.e., probability of 50 
percent), caused or aggravated by the 
veteran's chronic bronchitis or is 
otherwise related to his service.  [Please 
note that Dr. S.F. wrote in a February 1990 
letter that later diseases could be 
attributed to the medications that the 
veteran was taking for his back and lung 
disorders which may have caused a 
glomerulonephritis.]  The examiner should 
provide a thorough rationale for his or her 
conclusion and confirm that the claims file 
was available for review.  Please send the 
claims folder to the examiner for review in 
conjunction with the examination.

3. After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of this case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


